                                Case 5:20-cv-03003-VKD Document 1-5 Filed 04/30/20 Page 1 of 4

Exhibit E
                                Infringement of Claim 1 of U.S. Patent Number 7,254,266 by RSIP Vision

  CLAIM LANGUAGE                                                     Infringing Application




1.In a computer system, a
method for automating the
expert quantification of
image data using a product
algorithm comprising:
                                                        https://www.rsipvision.com/medical-segmentation/


                             RSIP Vision imaging technology (“Infringing Product”) is a computer program product for generating image
                                                                            analysis.




                                                                Page 1 of 4
                                    Case 5:20-cv-03003-VKD Document 1-5 Filed 04/30/20 Page 2 of 4

Exhibit E




obtaining a product
algorithm for analysis of a
first set of image data
wherein said product
algorithm is configured to                                   https://www.rsipvision.com/medical-segmentation/
recognize at least one entity
within said first set of image
data via a training mode that    The Infringing Product generates an algorithm based on user manual annotation of objects of interest thereby
utilizes iterative input to an                                              training the algorithm.
evolving algorithm obtained
from at least one first user,
wherein said training mode
comprises:




                                                                     Page 2 of 4
                                   Case 5:20-cv-03003-VKD Document 1-5 Filed 04/30/20 Page 3 of 4

Exhibit E




presenting a first set of said
at least one entity to said                                 https://www.rsipvision.com/medical-segmentation/
user for feedback as to the
accuracy of said first set of
identified entities;
obtaining said feedback from     The Infringing Product generates and executes the algorithm based on user manual annotation of objects of
said user;                                                        interest thereby training the algorithm.
executing said evolving
algorithm using said
feedback;




                                                                    Page 3 of 4
                                Case 5:20-cv-03003-VKD Document 1-5 Filed 04/30/20 Page 4 of 4

Exhibit E


storing said evolving
algorithm as a product
algorithm;
providing said product
algorithm to at least one
second user so that said at
least one second user can
apply said product algorithm
against a second set of image                           https://www.rsipvision.com/medical-segmentation/
data having said at least one
entity.
                                The Infringing Product stores the evolving algorithm and runs the stored algorithm on all the data to
                                                automatically classify additional image of similar type/requirement.




                                                                 Page 4 of 4
